Saccheri v Cathedral Props. Corp. (2014 NY Slip Op 08821)





Saccheri v Cathedral Props. Corp.


2014 NY Slip Op 08821


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2013-01261
 (Index No. 20017/07)

[*1]Leonard Saccheri, Jr., plaintiff-respondent, 
vCathedral Properties Corp., et al., defendants, Cathedral Court Associates, L.P., et al., appellants.


Kenneth Cooperstein, Centerport, N.Y., for appellants.
Walsh Markus McDougal & DeBellis, LLP, Garden City, N.Y. (Paul R. McDougal of counsel), for defendant Cathedral Properties Corp.

DECISION & ORDER
In an action, inter alia, to recover damages for wrongful eviction, the defendants Cathedral Court Associates, L.P., Old Court Realty Corp., and Jacques Blinbaum appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Brandveen, J.), entered November 30, 2012, as granted the plaintiff's motion for summary judgment on the issue of liability on the cause of action for wrongful eviction insofar as asserted against the defendant Cathedral Properties Corp.
ORDERED that the appeal is dismissed, without costs or disbursements, as the appellants are not aggrieved thereby.
"A person is aggrieved within the meaning of CPLR 5511  when he or she asks for relief but that relief is denied in whole or in part,' or, when someone  asks for relief against him or her, which the person opposes, and the relief is granted in whole or in part'" (Matter of Michael O.F. [Fausat O.], 101 AD3d 1121, 1122, quoting Mixon v TBV, Inc., 76 AD3d 144, 156-157; see CPLR 5511). The order appealed from granted relief to the plaintiff against the defendant Cathedral Properties Corp. Since the appellants are not aggrieved by the order appealed from, their appeal must be dismissed (see CPLR 5511; Mixon v TBV, Inc., 76 AD3d at 156-157).
SKELOS, J.P., BALKIN, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court